UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Shares of Beneficial Interest, par value $.01 per share New York Stock Exchange Series A Cumulative Redeemable Preferred Shares, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Small reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No As of May 7, 2010, the number of Class A common shares of beneficial interest outstanding was 138,335,755 and there were no Class B common shares outstanding. 1 Hersha Hospitality Trust Table of Contents for Quarterly Report on Form 10-Q Item No. Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2010 [Unaudited] and December 31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 [Unaudited] 4 Consolidated Statements of Equity and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 [Unaudited] 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 [Unaudited] 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4. Controls and Procedures. 41 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 42 Item 1A. Risk Factors. 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Defaults Upon Senior Securities. 42 Item 4. Submission of Matters to a Vote of Security Holders. 42 Item 5. Other Information. 43 Item 6. Exhibits. 46 SIGNATURE 47 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements. HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010 [UNAUDITED] AND DECEMBER 31, 2009 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] March31, 2010 December31, 2009 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $109 and $34 Deferred Financing Costs, net of Accumulated Amortization of $4,690 and $4,262 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $864 and $803 Other Assets Assets Held for Sale Total Assets $ $ Liabilities and Equity: Line of Credit $ - $ Mortgages and Notes Payable, net of unamortized discount of $1,200 and $49 Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Liabilities Related to Assets Held for Sale Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 29,000,000 shares authorized, 2,400,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $60,000) at March 31, 2010 and December 31, 2009 24 24 Common Shares - Class A, $.01 Par Value, 300,000,000 and 150,000,000 Shares Authorized at March 31, 2010 and December 31, 2009, 137,246,278 and 57,682,917 Shares Issued and Outstanding at March 31, 2010 and December 31, 2009, respectively Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures ) Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 3 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended March31, 2010 March31, 2009 Revenue: Hotel Operating Revenues $ $ Interest Income from Development Loans Other Revenues Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs 7 Depreciation and Amortization Total Operating Expenses Operating (Loss) Income ) Interest Income 41 60 Interest Expense Other Expense 92 50 Loss on Debt Extinguishment - Loss before Income (Loss) from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Loss from Unconsolidated Joint Ventures ) ) Gain from Remeasurement of Investment in Unconsolidated Joint Venture - Income (Loss) from Unconsolidated Joint Venture Investments ) Loss from Continuing Operations ) ) Discontinued Operations(Note 12): Loss from Discontinued Operations ) ) Net Loss ) ) Loss Allocated to Noncontrolling Interests Preferred Distributions ) ) Net Loss applicable to Common Shareholders $ ) $ ) The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 4 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended March31, 2010 March31, 2009 Earnings Per Share: BASIC Loss from Continuing Operations applicable to Common Shareholders $ ) $ ) Loss from Discontinued Operations applicable to Common Shareholders - - Net Loss applicable to Common Shareholders $ ) $ ) DILUTED Loss from Continuing Operations applicable to Common Shareholders $ ) * $ ) * Loss from Discontinued Operations applicable to Common Shareholders - * - * Net Loss applicable to Common Shareholders $ ) * $ ) * * Loss allocated to noncontrolling interest in Hersha Hospitality Limited Partnership has been excluded from the numerator and units of limited partnership interest in Hersha Hospitality Limited Partnership have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. Weighted average units of limited partnership interest in Hersha Hospitality Limited Partnership outstanding for the three months ended March 31, 2010 and 2009 were 9,515,228 and 8,746,300, respectively. Unvested stock awards and options to acquire our common shares have been omitted from the denominator for the purpose of computing diluted earnings per share for the three months ended March 31, 2010 and 2009, since the effect of including these awards in the denominator would be anti-dilutive to loss from continuing operations applicable to common shareholders.For the three months ended March 31, 2010, there were 124,685 anti-dilutive unvested stock awards outstanding and 1,539,416 anti-dilutive options to acquire our common shares outstanding. The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 5 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Shareholders' Equity Noncontrolling Interests Redeemable Noncontrolling Interests Series A Preferred Shares Class A Common Shares Class B Common Shares Additional Paid-In Capital Other Comprehensive Income Distributions in Excess of Net Earnings Total Shareholders' Equity Common Units Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Common Units Balance at December 31, 2009 $
